DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R.A. Schafer (US 2,108,297).
Regarding claim 1, R.A. Schafer teaches: A drilling device (Column 1, lines 1-4), comprising: a base (#20) of a multi-layer structure (see fig. 3, where there are various layers #21, #25, #43 and a layer between #25 and #43); a driving assembly (see fig. 3 for complete driving assembly on base #20) disposed on the base, wherein the driving assembly comprises a transmission shaft (#18) and a driving gear (#23) coupled with the transmission shaft; and a drill set (#15 and see fig. 3) disposed on the base and coupled with the driving assembly, wherein the drill set comprises a plurality of drills (multiple #15 drills; see fig. 1) disposed under the base and driven and rotated by the driving assembly, wherein the drill set further comprises a plurality of drill bodies (#48; see fig. 1) provided with the drills, a plurality of coupling portions (coupling portions shaft #31 with gears #32 and #33), and a plurality of transmission portions (#51 and #52) for coupling the plurality of drills (see fig. 3), wherein each of the drill bodies is configured with an action gear (#50), wherein each of the coupling portions comprises a rotating shaft (#31), a first coupling gear (#33) and a second coupling gear (#32) respectively disposed at two opposite ends of the rotating shaft (see fig. 3), and wherein the second coupling gear is engaged with the action gear (the second coupling gear #32 will synchronously rotate idler gear #50 that further rotates action gear #50 and thus the second coupling #32 gear engages action gear #50 through idler gear #50; Column 3, lines 17-20), and the driving gear is engaged with the first coupling gear to rotate the first coupling gear to cause the rotating shaft to rotate the second coupling gear synchronously so as to rotate the action gear to actuate the drills (driving assembly has gear #23, which engages intermediate gears #29 that have shaft #28 with intermediate pinions #30, thus the intermediate pinions #30 further engages the first coupling gear #33 and by rotating the driving assembly gear #23, the first coupling gear is also engaged and rotated through intermediate gears #29 and intermediate pinions #30. Shaft #31 has the first coupling gear #33 (connected to intermediate pinion #30) and has a second coupling gear #32 and they will rotate synchronously because both gears #33, #32 are connected to shaft #31. The second coupling gear #32 will synchronously rotate idler gear #50 that further rotates action gear #50 and thus the second coupling #32 gear synchronously rotates action gear #50; Column 3, lines 17-20).

Regarding claim 2, R.A. Schafer teaches the machine tool of claim 1, R.A. Schafer further discloses: wherein the multi-layer structure comprises a cover plate (#19), a first layer plate (#21), a second layer plate (#25) and a bottom plate (#43) sequentially stacked on one another, and wherein the first layer plate, the second layer plate and the bottom plate are locked together (bolts #26 and 46 connect the plates as seen in fig. 3 and shaft #31 goes through first, second and bottom plate, thus connecting all plates), and the cover plate and the first layer plate are locked with one another (see fig. 3, where #19 and #21 are connected together).

Regarding claim 5, R.A. Schafer teaches the machine tool of claim 2, R.A. Schafer further discloses: wherein the base has a plurality of multi-layer type holes (the two openings #54 in fig. 3 goes through plate #21, #43 and opening #53 goes through plate #43) penetrating through the first layer plate, the second layer plate and the bottom plate.

Regarding claim 6, R.A. Schafer teaches the machine tool of claim 1, R.A. Schafer further discloses: wherein the driving assembly further comprises a bearing base (Column 2, lines 34-36; where shaft #18 is mounted on bearings) engaged with the transmission shaft and the driving gear (#23) coupled with the transmission shaft for driving the plurality of drills to rotate (transmission shaft #18 has driving gear #23, which engages intermediate gears #29 that have shaft #28 with intermediate pinions #30 that further engages the first coupling gear #33,where first coupling gear has shaft #31 with the second coupling gear #32 at its other end and it further connects with idler gear #50 that rotates drills gear #50 seen in fig. 1; therefore driving gear engages gears to will further drive the drills action gear #50).


Regarding claim 9, R.A. Schafer teaches the machine tool of claim 1, R.A. Schafer further discloses: wherein a bearing base (Column 3, lines 6-9) is disposed between the first coupling gear and the second coupling gear (where bearings are in wall #25 which is between first coupling gear #33 and second #32).

Regarding claim 15, R.A. Schafer teaches the machine tool of claim 1, R.A. Schafer further discloses: wherein each of the drill bodies is configured with a main shaft (#48) and the action gear (#50) is disposed on the main shaft, and each of the transmission portions comprises an idler gear (#51) and a passive shaft (#52) for disposing the idler gear, and wherein when the second coupling gears of the coupling portions couple portions of the action gears (second coupling gears #32 couples with idler pinion gear #51, idler pinion gear #51 further couples with the action gears #50 of the drills), the other action gears are coupled synchronously by the idler gears that are engaged with the action gears (see fig. 3 and 6, where idler pinion gear #51 engages with two action gears #50 and will synchronously move both action gears #50 at the same time by the second coupling gears #32 rotation that moved the idler pinion gears #51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over R.A. Schafer (US 2,108,297) in view of Brohammer (US 4,867,618) and in further view of M. Kronenberg (US 2,430,127).
Regarding claim 3 and 4, R.A. Schafer substantially discloses the invention of claim 2, except R.A. Schafer fails to directly disclose: wherein at least one of the first layer plate, the second layer plate and the bottom plate are formed with a cooling channel; and wherein a side surface of at least one of the first layer plate, the second layer plate and the bottom plate are formed with a plurality of ports in communication with the cooling channel.
In the same field of endeavor, namely machine tools, Brohammer teaches: wherein at least one of the first layer plate (see annotated fig. below), the second layer plate and the bottom plate are formed with a channel (#26); and wherein a side surface (see annotated fig. below) of at least one of the first layer plate (see annotated fig. below), the second layer plate and the bottom plate are formed with a plurality of ports (#28 and see fig. 1) in communication with the channel (Column 2, lines 35-41).

    PNG
    media_image1.png
    458
    731
    media_image1.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine tool of R.A. Schafer so that at least one of the first layer plate, the second layer plate and the bottom plate are formed with a channel; and wherein a side surface of at least one of the first layer plate, the second layer plate and the bottom plate are formed with a plurality of ports in communication with the channel as taught by Brohammer in order to provide lubrication to the gear train and extend the life of the gear train while maintaining the gears lubricated and running the tools at the desired configuration.
Regarding claim 3 and 4, R.A. Schafer substantially discloses the invention of claim 2, except the modified device of R.A. Schafer fails to directly disclose: are formed with a cooling channel; and plurality of ports in communication with the cooling channel.
In the same field of endeavor, namely machine tools, M. Kronenberg teaches: are formed with a cooling (channels #102 are for cooling; Column 6, lines 40-45) channel; and plurality of ports in communication with the cooling (channels #102 are for cooling; Column 6, lines 40-45) channel.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the channels of the modified device of R.A. Schafer so that the channels are for cooling as taught by M. Kronenberg in order to provide cooling to the gear trains through a coolant (Column 7, lines 37-45) and reduce heat in the gearbox preventing the overheat of gears that can increase friction build-up.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over R.A. Schafer (US 2,108,297) in view of Sugimoto et al. (JP 2000308954).
Regarding claim 7, R.A. Schafer substantially discloses the invention of claim 6, except R.A. Schafer fails to directly disclose: wherein the bearing base is an annular sleeve body having a plurality of fastening holes for a plurality of screws to pass therethrough, thereby fastening the bearing base on the base.
In the same field of endeavor, namely machine tools, Sugimoto et al. teaches: wherein the bearing base is an annular sleeve body (#56; see fig. 2) having a plurality of fastening holes (#56c) for a plurality of screws (#56b) to pass therethrough, thereby fastening the bearing base on the base (Page 3; see fig. 2).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing base of R.A. Schafer so that the bearing base is an annular sleeve body having a plurality of fastening holes for a plurality of screws to pass therethrough, thereby fastening the bearing base on the base as taught by Sugimoto et al. in order to eccentrically support a rotating shaft in a bearing case, reduce friction cause by the high speed rotation of the drills and prevent wear on the shaft and gears, that may damage the machining device and affect operations.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over R.A. Schafer (US 2,108,297) in view of A. P. Speckin (US 2,608,112).
Regarding claim 10, R.A. Schafer substantially discloses the invention of claim 9, except R.A. Schafer fails to directly disclose: wherein a bearing is disposed at the two opposite ends of the rotating shaft, and the second coupling gear causes portions of the drills to rotate.
In the same field of endeavor, namely machine tools, A.P. Speckin teaches: wherein a bearing (#17 and #15 bearings are at the two opposite ends of shaft #16) is disposed at the two opposite ends of the rotating shaft, and the second coupling gear causes portions of the drills to rotate (gear #14 engages with gear teeth #44 and #44 interacts with gear #46 that rotates the drills at #7).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling portion of R.A. Schafer so that a bearing is disposed at the two opposite ends of the rotating shaft, and the second coupling gear causes portions of the drills to rotate as taught by A.P. Speckin in order to support rotating shaft, reduce friction cause by the high speed rotation of the drills and prevent wear on the shaft and gears, that may damage the gearbox of the drills.

Regarding claim 11, R.A. Schafer substantially discloses the invention of claim 1, further disclosing: wherein each of the transmission portions comprises an idler gear (#51; it is an idler pinion gear and in fig. 1, three idler pinions #51 are seen with their transmission portions through shaft #31) and a passive shaft (#52) with one end thereof being disposed on the idler gear, and the idler gear rotates the drills (#51 interacts with gear of drills #50).
R.A. Schafer fails to directly disclose: a passive shaft with one end thereof being disposed on the idler gear and the other end thereof being configured with a passive bearing.
In the same filed of endeavor, namely machine tools, A.P. Speckin teaches: a passive shaft (#28) with one end thereof being disposed on the idler gear (#27) and the other end thereof being configured with a passive bearing (#31).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the passive shaft of R.A. Schafer so that the other end of the passive shaft is being configured with a passive bearing as taught by A.P. Speckin in order to support the rotating idle shaft, reduce friction cause by the high speed rotation of the drills and prevent wear on the shaft and gears, that may damage the gearbox of the drills.

Regarding claim 12, the modified device of R.A. Schafer substantially discloses the invention of claim 11, the modified device of R.A. Schafer further discloses: wherein each of the plurality of idler gears (#51 of R.A. Schafer) is engaged between two of the plurality of drills (see fig. 3 and 6, where idler gear #51 engages with two action gears #50 of drill shafts #48 of R.A. Schafer).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over R.A. Schafer (US 2,108,297) in view of Brohammer (US 4,867,618).
Regarding claim 13 and 14, R.A. Schafer discloses substantially discloses the invention of claim 1, except R.A. Schafer fails to directly disclose: wherein each of the drill bodies is a drill structure configured with a main shaft, a chuck engaged with one end of the main shaft, the action gear disposed to the other end of the main shaft, and a plurality of bearings and an oil seal disposed on the main shaft, and wherein the drill is securely connected to the chuck, and the plurality of bearings and the oil seal are positioned between the chuck and the action gear; and wherein the drill is securely connected to an end of the chuck, and the action gear is disposed on the other end of the chuck to allow the action gear to rotate the chuck and thereby rotate the drill.
In the same field of endeavor, namely machine tools, Brohammer teaches: wherein each of the drill bodies is a drill structure (#70, #96) configured with a main shaft (#72, #102), a chuck (#56) engaged with one end of the main shaft (see fig. 4), the action gear (#74) disposed to the other end of the main shaft (see fig. 3), and a plurality of bearings (#62, #64, #66) and an oil seal (#75) disposed on the main shaft, and wherein the drill is securely connected to the chuck (see fig. 4), and the plurality of bearings and the oil seal are positioned between the chuck and the action gear (see fig. 4., where bearings and oil seal is between #74 and collet chuck #92); and wherein the drill is securely connected to an end of the chuck (see fig. 4, collet chuck #92), and the action gear is disposed on the other end of the chuck to allow the action gear to rotate the chuck (Column 3, lines 3-5) and thereby rotate the drill.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the drill shaft spindles of R.A. Schafer so that a chuck is engaged with one end of the main shaft spindles, the action gear disposed to the other end of the main shaft, and a plurality of bearings and an oil seal disposed on the main shaft, and wherein the drill is securely connected to the chuck, and the plurality of bearings and the oil seal are positioned between the chuck and the action gear; and wherein the drill is securely connected to an end of the chuck, and the action gear is disposed on the other end of the chuck to allow the action gear to rotate the chuck and thereby rotate the drill as taught by Brohammer in order to provide an oil seal that will provide lubrication to the shaft as it rotates and reduce wear caused by friction and a spindle that can be easily removed from the drill heads without causing extended downtime in machine operations (Column 1, lines 57-64).

Response to Arguments
Applicant's arguments filed 3rd August 2022 have been fully considered but they are not
persuasive.
Applicant argues that R.A. Schafer fails to disclose amended claim 1 and specifically “the driving gear is engaged with the first coupling gear to rotate the first coupling gear to cause the rotating shaft to rotate the second coupling gear synchronously so as to rotate the action gear to actuate drills”. This is not persuasive because R.A. Schafer discloses in Figure 1 where transmission shaft #18 has driving gear #23, which engages intermediate gears #29 that have shaft #28 with intermediate pinions #30 that further engages and rotates the first coupling gear #33, where the first coupling gear has rotating shaft #31 with the second coupling gear #32 at its other end and it further connects with idler gear #50 that rotates drills gear #50 seen in fig. 1; therefore the driving gear engages the first coupling gear #33 through intermediate pinions and gears, and further engaging with the second coupling gear #32 that will synchronously rotate idler gear #50 that further rotates action gear #50 and, thus the second coupling #32 gear synchronously rotates action gear #50; Column 3, lines 1-36. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “drilling device 1 according to present application has two layers of gear sets” and “the gear distribution/configuration of the drilling machine of Schafer, Brohammer, Kronenberg, Sugimoto and Speckin being significantly different from the gear distribution/configuration of the drilling device 1 of the present application”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the reasons set forth above, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722